DETAILED ACTION
This office action is in response to the communication received on 03/30/2021 concerning application no. 15/957,103 filed on 04/19/2018.
Claims 15 and 18-26 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. 
Regarding the use of Abdessalam, Applicant argues that the reference discusses the affliction of hemorrhoids on children and infants. Furthermore, according to Applicant, Abdessalam does not teach the reduction of the obstruction or occlusion of the common iliac vein of the subject by applying intravascular person on the obstruction of occlusion such as stenting.
Examiner respectfully disagrees with Applicant’s arguments. Examiner notes that the claim element, in its present form, requires the visual inspection of the lower rectum and anus of a subject. This subject, under broadest reasonable interpretation, can be of any age, including an infant or a child. With regards to the rarity of hemorrhoids affecting a child or infant, Examiner notes that Abdessalam is still teaching that they can affect children regardless of the lower frequency that they occur. With regards to the failure to teach the reduction of the obstruction or occlusion of the common iliac vein of the subject by applying intravascular person on the obstruction of occlusion such as stenting, Examiner has acknowledged that in page 6 of the Action dated 12/09/2020. However, it should be noted that Monedero teaches this reduction of the obstruction or occlusion of the common iliac as recited in page 7 of the Action dated 12/09/2020.


Regarding the use of Monedero, Applicant argues that “Monedero has no discussion of the etiology, treatment or prevention of hemorrhoids. There is no statement or assertion that PCS is related to hemorrhoids. The only disclosure is that hemorrhoids ‘may or may not be’ associated with the pain of PCS”. Applicant argues that one with ordinary skill in the art would have considered PCS and hemorrhoids to be separate conditions and that PCS is generally a disease condition of women, but hemorrhoids affects both men and women. Applicant further argues that to diagnose hemorrhoids, “specific method and classification is accepted by the medical community”. Furthermore, Applicant argues that the disclosure of Monedero is of questionable value to one with ordinary skill in the art as there is no information provided as to the date of reception, acceptance, and admittance. Applicant also argues that Monedero’s experience and teaching is directed at embolization. This is described in Exhibit 4 where the Applicant alleges “There is not mention to treatment with iliac vein ballooning and/or stenting and there is no mention of hemorrhoids”. Applicant further argues that the embolization of every case is directed at the ovarian vein, internal iliac vein, or the gonadal vein and alleges that the common iliac vein is not being treated. 
Examiner respectfully disagrees with Applicant’s arguments. With regards to the assertion that PCS is not associated to hemorrhoids, Examiner notes that the line 1, paragraph 1, of the “Clinical Presentation” on page 146 teaches “Pain may or may not be associated with other symptoms such as pelvic heaviness, dyspareunia, dysmenorrhea, lumbar pain, urinary frequency, signs of vulvar and lower limb varices, and hemorrhoids.” With regards to the “may or may not” language, Examiner is considering it to be a case where PCS has resulted in the presence of hemorrhoids. Examiner notes that the paragraph 1 of the “Etiology, Pathology, and Physiopathology” section teach that the PCS can be caused due to the compression of the left common iliac vein under a condition called May-Thurner Syndrome. So, this means that the compression may result in hemorrhoids (As the compression results in PCS which can 
	Examiner maintains that Monedero is a relevant reference and the claims 15 and 23 are obvious under Abdessalam in view of Monedero and Monedero in view of Abdessalam, respectively.


Examiner respectfully disagrees. Monedero teaches that the ballooning and stenting of iliac vein results in a short-term improvement (Paragraph 2 of the “Treatment of Pelvic Congestion Syndrome”). As Monedero has established that PCS can result in hemorrhoids, this treatment would be obvious to one with ordinary skill in the art to treat hemorrhoids and Abdessalam’s teachings of visual inspection would allow for the monitoring of the hemorrhoids and can result in a shorter evaluation and an earlier return to daily activities for the subject (Paragraph 1 of page 333 of Abdessalam).
	Examiner maintains that the claims 15 and 23 are obvious under Abdessalam in view of Monedero and Monedero in view of Abdessalam, respectively.

Applicant’s arguments with respect to claims 21 and 22 with Brinegar’s teachings have been considered but are moot because the new ground of rejection does not rely on the Brinegar reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.

Applicant argues that none of Abdessalam, Monedero does not teach, disclose, or suggest the prevention of hemorrhoids or the prevention of symptoms of hemorrhoids.
Examiner respectfully disagrees. MPEP 2111.02(II), recites “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Therefore, as the combination of Abdessalam and Monedero teach all the limitations of the claimed invention, and the preamble merely states the purpose or intended use, the 
	Examiner maintains that the claims 15 and 23 are obvious under Abdessalam in view of Monedero and Monedero in view of Abdessalam, respectively.

Drawings
The drawings are objected to because:
Fig. 2 contains two measurement values that are difficult to read.   
Fig. 4 contains multiple features that are difficult to identify and differentiate from their surrounding features.
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Fig. 4 is a reproduction of Fig. 586 of Gray’s Anatomy published in 19181. Fig. 4 should be designated as prior art and proper citation should be incorporated.
The drawing (Fig. 5) is objected to because, according to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings". Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22, lines 6-7, recite “venography system, and an ultrasonography system, or an iliocavography system”. This claim element should be amended to “venography system, an ultrasonography system, and an iliocavography system” as to provide a single conjunction in the claim element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


For purposes of examination, the Office is considering the method of prevention to be a method of preventing the symptoms of hemorrhoids only. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 18-20 are under 35 U.S.C. 103 as being unpatentable over Shahab Abdessalam et al. ("Reoperation for Recurrent Anal and Perianal Conditions", 2008, Preoperative Pediatric Surgery, 

Regarding claim 15, Abdessalam teaches a method of treatment of hemorrhoids in a subject, the method comprising the steps of: 
making a visual inspection of a lower rectum and anus of a subject to determine the a presence of hemorrhoids in the subject (Page 332, paragraph 2, teaches that a physical examination can be done to determine the presence of hemorrhoids. This includes the study of the rectal region of the patient. Page 328, paragraph 1 teaches that hemorrhoids in the anal region, during a visual inspection, can be identified as having radial folds); 
making one or more subsequent visual inspections of the lower rectum and anus of the subject to determine changes to the hemorrhoids in the subject (Paragraph 332, paragraph 5, teaches that the recurrence of hemorrhoids after a treatment can be 20-40%. This implies that another inspection for the presence of hemorrhoids is done after the treatment).
However, Abdessalam is silent regarding a method of prevention and treatment of hemorrhoids in a subject, the method comprising the steps of:
performing an intra-vascular visualization procedure to determine if there is an obstruction or occlusion of an a common iliac vein of the subject; 
determining that hemorrhoids in the subject are caused by the obstruction or occlusion of the common iliac vein in the subject if the subject is determined to have hemorrhoids and an the obstruction or occlusion of the common iliac vein; and 
reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra-vascular pressure on the obstruction or occlusion of the common iliac vein.
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, Monedero teaches a method of treatment of hemorrhoids in a subject, the method comprising the steps of:
(“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. Fig. 1 teaches that an iliac vein compression can be identified by IVUS which is intravascular ultrasound); 
determining that hemorrhoids in the subject are caused by the obstruction or occlusion of the common iliac vein in the subject if the subject is determined to have hemorrhoids and an the obstruction or occlusion of the common iliac vein (“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. “Clinical Presentation” Section in page 146 teaches this reflux induced by common iliac vein compression can result in the presence of hemorrhoids. Fig. 3 shows the left common iliac vein compression that results in reflux in the tributaries); and 
reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra-vascular pressure on the obstruction or occlusion of the common iliac vein (Fig. 1 teaches that the compression can then be treated with ballooning stenting This is also discussed in page 148, paragraph 2 and the effects of the stenting are shown in Fig. 7. The compression of the common iliac vein prior to stenting is shown in Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abdessalam with Monedero’s teaching of the determination of hemorrhoids being caused by the compression of a common iliac vein and a teaching of how to treat such an obstruction with intravascular pressure. This modified method would provide a user with a manner of 

Regarding claim 18, modified Abdessalam teaches the method of claim 15, as discussed above.
However, Abdessalam is silent regarding a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra- vascular pressure on the obstruction or occlusion of the common iliac vein comprises implantation of a self-expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject.
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, Monedero teaches a method of treatment of hemorrhoids in a subject, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra- vascular pressure on the obstruction or occlusion of the common iliac vein comprises implantation of a self-expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject (Fig. 1 teaches that balloon stenting is done in the case of compression of the iliac vein. Paragraph 2 of page 148 teaches that the ballooning and stenting of iliac vein compression is shown in Fig. 7. The description of Figure 7 describes that the image of the same patient in Fig. 3 which was described to have a compression of the left common iliac vein).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abdessalam with Monedero’s teaching of treating the obstruction or occlusion in the common iliac vein with balloon stenting. This modified method would provide a user with a manner of treatment that is beneficial over conventional surgery and yields precise diagnosis and treatment (Conclusion of Monedero).

Regarding claim 19, modified Abdessalam teaches the method of claim 15, as discussed above.
However, Abdessalam is silent regarding a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra-vascular pressure on the 
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, Monedero teaches a method of treatment of hemorrhoids in a subject, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra-vascular pressure on the obstruction or occlusion of the common iliac vein comprises one or more of angioplasty, balloon angioplasty, and stenting of the common iliac vein (Fig. 1 teaches that balloon stenting is done in the case of compression of the iliac vein. Paragraph 2 of page 148 teaches that the ballooning and stenting of iliac vein compression is shown in Fig. 7. The description of Figure 7 describes that the image of the same patient in Fig. 3 which was described to have a compression of the left common iliac vein).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abdessalam with Monedero’s teaching of treating the obstruction or occlusion in the common iliac vein with stenting. This modified method would provide a user with a manner of treatment that is beneficial over conventional surgery and yields precise diagnosis and treatment (Conclusion of Monedero).

Regarding claim 20, modified Abdessalam teaches the method of claim 15, as discussed above.
However, Abdessalam is silent regarding a method, wherein the step of performing an intra-vascular visualization procedure is conducted using an Intra Vascular Ultrasound (IVUS) system or an optical coherence tomography angiography (OCT-A) system.
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, Monedero teaches a method of treatment of hemorrhoids in a subject, wherein the step of performing an intra-vascular visualization procedure is conducted using an Intra Vascular Ultrasound (IVUS) system or an optical coherence tomography angiography (OCT-A) system (Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound).


Regarding claim 21, modified Abdessalam teaches the method of claim 15, as discussed above.
However, Abdessalam is silent regarding a method, further comprising the step of using a medical imaging system to determine if there is an obstruction or occlusion in the common iliac vein of the subject.
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, Monedero teaches a method of treatment of hemorrhoids in a subject, further comprising the step of using a medical imaging system to determine if there is an obstruction or occlusion in the common iliac vein of the subject (Paragraph 2 of the “Pelvic Congestion Syndrome Investigation” section teaches that iliac vein compression can be identified. As seen in Fig. 2 and 3. Fig. 3 shows the left common iliac vein compression and reflux. Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abdessalam with Monedero’s teaching of the diagnosis of common iliac vein compression via medical systems. The modified method would provide a user with a manner of treatment that is beneficial over conventional surgery and yields precise diagnosis and treatment (Conclusion of Monedero).

Regarding claim 22, modified Abdessalam teaches the method of claim 21, as discussed above.
However, Abdessalam is silent regarding a method, wherein the medical imaging system is selected from the group consisting of: a computed tomography pelvic scan system, a pelvic magnetic 
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, Monedero teaches a method of treatment of hemorrhoids in a subject, wherein the medical imaging system is selected from the group consisting of: a computed tomography pelvic scan system, a pelvic magnetic resonance imaging system, computed tomography angiography system, a magnetic resonance angiography system, a computed tomographic venography system, a magnetic resonance venography system, a duplex scan venography system, and an ultrasonography system (Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound), or an iliocavography system.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abdessalam with Monedero’s teaching of the diagnosis of common iliac vein compression via medical systems. The modified method would provide a user with a manner of treatment that is beneficial over conventional surgery and yields precise diagnosis and treatment (Conclusion of Monedero).

Claim 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Javier Monedero et al. ("Pelvic Congestion Syndrome: an update", 2013, Phlebolymphology, Vol. 20 No. 3, Pages 145-149 (Year: 2013)) in view of Shahab Abdessalam et al. ("Reoperation for Recurrent Anal and Perianal Conditions", 2008, Preoperative Pediatric Surgery, Pages 327-335 (Year: 2008)).

Regarding claim 23, Monedero teaches a method of prevention of hemorrhoids or prevention of symptoms of hemorrhoids in a subject, the method comprising the steps of: 
performing an intra-vascular visualization procedure to determine if there is an obstruction or occlusion of a common iliac vein of the subject (“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. Fig. 1 teaches that an iliac vein compression can be identified by IVUS which is intravascular ultrasound);
reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra-vascular pressure on the obstruction or occlusion of the common iliac vein (“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. “Clinical Presentation” Section in page 146 teaches this reflux induced by common iliac vein compression can result in the presence of hemorrhoids. Fig. 3 shows the left common iliac vein compression that results in reflux in the tributaries. Fig. 1 teaches that the compression can then be treated with ballooning stenting This is also discussed in page 148, paragraph 2 and the effects of the stenting are shown in Fig. 7. The compression of the common iliac vein prior to stenting is shown in Fig. 3).
However, Monedero is silent regarding, the method comprising the steps of:
making a visual inspection of a lower rectum and anus of a subject to determine a presence of hemorrhoids in the subject; 
making one or more subsequent visual inspections of the lower rectum and anus of the subject to determine the presence of hemorrhoids in the subject.
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, Abdessalam teaches a method comprising the steps of:
making a visual inspection of a lower rectum and anus of a subject to determine a presence of hemorrhoids in the subject (Page 332, paragraph 2, teaches that a physical examination can be done to determine the presence of hemorrhoids. This includes the study of the rectal region of the patient. Page 328, paragraph 1 teaches that hemorrhoids in the anal region, during a visual inspection, can be identified as having radial folds);
making one or more subsequent visual inspections of the lower rectum and anus of the subject to determine the presence of hemorrhoids in the subject (Paragraph 332, paragraph 5, teaches that the recurrence of hemorrhoids after a treatment can be 20-40%. This implies that another inspection for the presence of hemorrhoids is done after the treatment).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Monedero with Abdessalam’s teaching of the multiple visual inspections of the lower rectum and anus of the subject for the determination of the presence of hemorrhoids in the subject. This modified apparatus would allow a user to determine the progress of the treatment of the afflicted regions and evaluate how effective it has been for the patient. Furthermore, this allows for shorter evaluation and an earlier return to daily activities for the subject (Paragraph 1 of page 333 of Abdessalam).

Regarding claim 24, modified Monedero teaches the method in claim 23, as discussed above.
	Monedero further teaches a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra-vascular pressure on the obstruction or occlusion of the common iliac vein comprises implantation of a self- expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject (Fig. 1 teaches that balloon stenting is done in the case of compression of the iliac vein. Paragraph 2 of page 148 teaches that the ballooning and stenting of iliac vein compression is shown in Fig. 7. The description of Figure 7 describes that the image of the same patient in Fig. 3 which was described to have a compression of the left common iliac vein).

Regarding claim 25, modified Monedero teaches the method in claim 23, as discussed above.
Fig. 1 teaches that balloon stenting is done in the case of compression of the iliac vein. Paragraph 2 of page 148 teaches that the ballooning and stenting of iliac vein compression is shown in Fig. 7. The description of Figure 7 describes that the image of the same patient in Fig. 3 which was described to have a compression of the left common iliac vein).

Regarding claim 25, modified Monedero teaches the method in claim 23, as discussed above.
	Monedero further teaches a method, wherein the step of performing an intra-vascular visualization procedure is conducted using an Intra Vascular Ultrasound (IVUS) system or an optical coherence tomography angiography (OCT-A) system (Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gray’s Anatomy published in 1918. Fig. 586. Link: https://www.bartleby.com/107/illus586.html